DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 18, the cited claim limitations of “the supercapacitor” lacks antecedent basis, hence render claim 18 unclear and indefinite.

Allowable Subject Matter
Claims 1-9 and 20 are allowed.
Claims 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2003/0125946 A1) in view of Leong et al. (US 2020/0159720 A1).
Claim 10. Hsu teaches a method (Hsu, abstract) comprising: collecting, by a sound collection device (Hsu, Fig.3 and ¶0016, animal voice collection device 110 within a PC or mobile device), an animal audio signature (Hsu, ¶0005, animal voice corresponds to animal voice print); comparing the animal audio signature to a database of known animal audio signatures (Hsu, Fig.1 and ¶0014 and ¶0006), wherein the database contains one or more identities for each of the known animal audio signatures (Hsu, Fig.1 and ¶0014, step X3 (compare and matching in database) (¶0006, animal species matching correspondingly from database)); identifying, based on the comparing, a known animal audio signature that matches the collected animal audio signature (Hsu, Fig.1 and ¶0014, steps X3 and X4 (from known parameter database) (¶0015, database 
Hsu does no teach transmitting an identity associate with the animal audio signature.
Leong teaches transmitting (Leong, Fig.6 and 5, and ¶0097, user device 520) (Leong, Fig.6 and ¶0101, communication interface 670 (transceiver/transmitter)) an identity associate with the animal audio signature (Leong, ¶0003, animal identification information comprises a biometric signature of the animal) (Leong, ¶0030, biometric signature of animal includes sound of animal). The motivation to combine Leong with Hsu is for determine the status of the animal identified (Leong, abstract).
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure in where transmitting an identity associate with the animal audio signature as taught by Leong in Hsu for determine the status of the animal identified.
Claim 11. The combination of Hsu and Leong teaches determining a likelihood that the known animal audio signature matches the collected animal audio signature (Hsu, Fig.1 and ¶0014, the matching sample parameter vector and target parameter vector are separated by a minimum distant, in other words, the matching sample parameter is less difference from the target parameter vector compared to other sample parameter vectors).
Claim 19. Hsu does not teach wherein the identity is tagged with a feature that was used to determine the identity.
Leong teaches the identity is tagged with a feature that was used to determine the identity (Leong, ¶0029). The motivation to combine Leong with Hsu is for identified 
It would have been obvious to one skilled in the art before the effective filing date of applicant’s claimed invention to configure in where the identity is tagged with a feature that was used to determine the identity as taught by Leong in Hsu for identified according to one or more features of the animal identification techniques.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON KING whose telephone number is (571)270-1950. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



March 17, 2022
/SIMON KING/Primary Examiner, Art Unit 2653